United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-93
Issued: May 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant filed a timely appeal from a May 3, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back injury in the performance of duty on January 31, 2008.
FACTUAL HISTORY
On January 31, 2008 appellant, then a 46-year-old customs and border patrol officer, filed
a traumatic injury claim (Form CA-1) alleging a back injury that day when his heel slipped off a
step; he lost his balance and fell backwards on the stairs. In a witness statement, a Kevin
1

5 U.S.C. § 8101 et seq.

Packwood reported that he heard appellant complaining of back pain from falling down the stairs
when he slipped. Appellant notified his supervisor on January 31, 2008.
In a safety investigation form, appellant’s supervisor reported that appellant sustained
back pain when he slipped and fell backwards down a stairwell at the Champlain Port of Entry
on January 31, 2008.
In a September 28, 2010 medical report, Dr. Eric Herskowitz, a Board-certified
diagnostic radiologist, noted that a magnetic resonance imaging (MRI) scan of appellant’s
lumbar spine showed no evidence of fracture, dislocation, fusion or instability with flexion or
extension. Lumbar disc spaces were preserved and there was minimal degenerative changes of
the sacroiliac joints. Dr. Herskowitz noted normal radiographs of the lumbar spine and
diagnosed minimal osteoarthritis of the sacroiliac joints.
In progress notes dated April 10, 2008 to February 14, 2011, Adelaide Chute, a nurse
practitioner, stated that appellant complained of low back pain after his left leg slipped on the
stairs at work causing him to fall on January 31, 2008. Ms. Chute noted that appellant’s pain had
been intermittent over the last several years and diagnosed lumbago from the injury at work.
In an undated narrative statement, appellant stated that immediately after he fell down the
stairs on January 31, 2008, he experienced severe pain with movement such as sitting, kneeling,
twisting and standing. He notified his supervisor and filed a Form CA-1 on the date of the
incident. Appellant stated that his pain slowly decreased after the date of injury but never fully
went away, causing him to seek medical attention.
In an April 20, 2011 medical report, Dr. Richard Webber, Board-certified in internal
medicine, stated that appellant initially complained of low back pain on April 10, 2008 from
falling on stairs at work on January 31, 2008. Appellant was treated with physical therapy and a
September 26, 2010 lumbar spine x-ray revealed normal except for minimal osteoarthritis of the
sacroiliac joints. Dr. Webber opined that it was possible that the original injury caused
appellant’s recurrent back pain.
By decision dated May 3, 2011, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that appellant’s osteoarthritis of the sacroiliac joints was
causally related to the accepted January 31, 2008 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.5 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant. This medical opinion must
include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
The term physician is defined under section 8101(2), as follows: “physician includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.”7
ANALYSIS
OWCP accepted that the January 31, 2008 employment incident occurred in the
performance of duty as alleged. The issue is whether appellant has established that this fall on
the stairs caused his back condition. The Board finds that he did not submit sufficient medical
evidence to support that his osteoarthritis of the sacroiliac joints is causally related to the
January 31, 2008 employment incident.8
In a September 28, 2010 medical report, Dr. Herskowitz reported that an MRI scan of
appellant’s lumbar spine showed no evidence of fracture, dislocation, fusion or instability with
flexion or extension. Lumbar disc spaces were preserved and there was minimal degenerative
changes of the sacroiliac joints. Dr. Herskowitz noted normal radiographs of the lumbar spine
and diagnosed minimal osteoarthritis of the sacroiliac joints. While Dr. Herskowitz provided a
diagnosis of osteoarthritis of the sacroiliac joints, he did not explain whether or how the accepted
January 31, 2008 incident caused or contributed to any back condition. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

5 U.S.C. § 8101(2).

8

See Robert Broome, 55 ECAB 339 (2004).

3

is of limited probative value on the issue of causal relationship.9 Thus, Dr. Herskowitz’s report
is insufficient to meet appellant’s burden of proof.
In an April 20, 2011 medical report, Dr. Webber reported that he began treating appellant
on April 10, 2008 for complaints of low back pain from falling on stairs at work on
January 31, 2008. Appellant was treated with physical therapy and a September 26, 2010 lumbar
spine x-ray revealed normal except for minimal osteoarthritis of the sacroiliac joints.
Dr. Webber opined that it was possible that the original injury caused appellant’s back pain.
The Board finds that the opinion of Dr. Webber is not well rationalized. While
Dr. Webber diagnosed appellant’s injury, he failed to explain how the accepted January 31, 2008
incident caused or contributed to the diagnosed back condition. Dr. Webber’s opinion that it was
possible that the original injury caused appellant’s back pain is speculative and equivocal.10 To
be of probative value, a physician’s opinion on causal relationship should be one of reasonable
medical certainty.11 Dr. Webber’s opinion references back pain and not osteoarthritis of the
sacroiliac joints, as a possible diagnosis resulting from the January 31, 2008 employment
incident. The Board has held that pain is generally a description of a symptom rather than a firm
medical diagnosis.12 Medical reports without adequate rationale on causal relationship are of
diminished probative value and do not meet an employee’s burden of proof.13 The opinion of a
physician supporting causal relationship must rest on a complete factual and medical background
supported by affirmative evidence, address the specific factual and medical evidence of record
and provide medical rationale explaining the relationship between the diagnosed condition and
the established incident or factor of employment.14 Without medical reasoning explaining how
January 31, 2008 employment incident caused or contributed to appellant’s osteoarthritis of the
sacroiliac joints, Dr. Webber’s report is insufficient to meet appellant’s burden of proof.15
The remaining medical evidence of record from Ms. Chute, a nurse, is also insufficient to
establish causal relationship between appellant’s injury and the January 31, 2008 employment
incident. Nurse practitioners are not physicians as defined under FECA, therefore, their reports
do not constitute medical evidence in support of a claim.16

9

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

10

See Michael R. Shaffer, 55 ECAB 339 (2004).

11

See Beverly R. Jones, 55 ECAB 411 (2004).

12

C.F., Docket No. 08-1102 (issued October 10, 2008).

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

14

See Lee R. Haywood, 48 ECAB 145 (1996).

15

C.B., Docket No. 08-1583 (issued December 9, 2008).

16

Section 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law; see also Jennifer L. Sharp, 48 ECAB 209 (1996); Thomas R. Horsfall, 48 ECAB 180 (1996);
Barbara J. Williams, 40 ECAB 649 (1988).

4

In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the January 31, 2008 employment incident and appellant’s osteoarthritis of
the sacroiliac joints. Thus, appellant has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
osteoarthritis of the sacroiliac joints is causally related to the January 31, 2008 employment
incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 22, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

